Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2020 has been entered.
 Priority
This application is a continuation of application 12/674,112, which is a 371 of PCT/IB2008/002180 filed 08/21/2008 and claims priority from provisional application 60/965,780 filed 08/21/2007.
Status of Claims
Claims 1-17, 19, and 20 are pending and present for consideration.
Claim 18 has been cancelled.

  Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
a first end region and a second end region of the stent (claim 1, line 2), a first ring of cells adjacent a first end of the stent (claim 1, lines 3-4), a sealing member coupled to the first end region (claim 1, line 8), the sealing member disposed outside of the stent and covering the first ring of cells (claim 1, lines 9-10), an inflow edge and an outflow edge of the sealing member 
a substantially conical inflow region and an outflow region of the stent (claim 10, line 2), a sealing member coupled to the substantially conical inflow region (claim 10, lines 7-8), the sealing member extending along an outer surface of the framework and covering at least an end row of cells proximate the inflow end (claim 10, lines 10-11) must be shown or the feature(s) canceled from the claim(s).
a flared inflow region, a central region, and an outflow region (claim 15, line 2), a sealing member coupled to the flared inflow region (claim 15, line 6), and a free-floating edge of the sealing member positioned within the annular groove (claim 15, lines 7-8) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
a first end region and a second end region of the stent (claim 1, line 2);
a first ring of cells adjacent a first end of the stent (claim 1, lines 3-4);
a sealing member coupled to the first end region (claim 1, line 8);
at least a portion of the sealing member disposed outside of the stent and covers the first ring of cells (claim 1, lines 9-10);
an inflow edge and an outflow edge of the sealing member (claims 3, 7, and 19);
a substantially conical inflow region and an outflow region of the stent (claim 10, line 2)
the sealing member extends along an outer surface of the framework and covers at least an end row of cells proximate the inflow end (claim 10, lines 10-11);
the plurality of cuts defining alternating axial peaks and valleys in the outflow edge in (claim 14 lines 1-2);
a flared inflow region, a central region, and an outflow region (claim 15, line 2);
a sealing member coupled to the flared inflow region (claim 15, line 6);
a free-floating edge of the sealing member positioned within the annular groove (claim 15, lines 7-8);
the plurality of cuts defining a plurality of alternating projections and recesses in the sealing member (claim 20 lines 1-2.)



Claim Objections
Claims 8, 14, and 20 are objected to because of the following informalities: grammatical error.  Claims 8 and 20 recite the limitation “…the plurality of cuts define a plurality of alternating projections and recesses…” in lines 1-2. Claim 14 recites the limitation “…the plurality of cuts define  alternating axial peaks and valleys…” in lines 1-2. Applicant is advised to amend Claims 8 and 20 to recite “…the plurality of cuts defines a plurality of alternating projections and recesses…”, and Claim 14 to recite “…the plurality of cuts defines alternating axial peaks and valleys…”  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102 (a) and (e) as being anticipated by Nguyen et al. (Nguyen) US 2006/0259136 A1.
Regarding Claim 1, Nguyen discloses (Figures 1A-6; [0046]-[0056]) a prosthetic heart valve (10) comprising:
a stent (12) having a first end region (16), and a second end region (15);
wherein the first end region (16) is flared ([0024] describes that the first end region/inflow section 16 is conical) and includes a first ring of cells adjacent a first end of the stent;
one or more attachment elements (20) disposed at the second end region (15), the attachment elements (20) being designed to attach the stent to a delivery catheter ([0045] discloses “[F]rame 12 also may include eyelets 20 for use in loading the heart valve prosthesis 10 into a delivery catheter”);
a plurality of leaflets (leaflets 22) coupled to the stent; and
a sealing member (skirt 21) coupled to the first end region,
wherein at least a portion of the sealing member is disposed outside of the stent and covers the first ring of cells ([0052] describes: “[E]nd tabs 39 are folded over the ends of the proximal-most row of cells of frame 12 to secure skirt 21 to the frame and seal against perivalvular bypass flows (see Figures 1A and 3B)”; the limitation is met insofar as the claim does not require the sealing to cover the first ring of cells entirely.)
Regarding Claim 2, Nguyen discloses that the first end region (16) is an inflow end region ([0040].
Regarding Claim 3, Nguyen discloses (Figures 1A-6; [0046]-[0056]) a sealing member (skirt 21) having an inflow edge disposed at an inflow end of the stent (inflow section 16) and an outflow edge (joint 27 shown in Figure 1A) axially spaced apart from the inflow edge. 
Regarding Claim 4
Regarding Claim 5, Nguyen discloses (Figure 5 and [0052]) a sealing member (skirt 21) including a free-floating edge (at 39 in Figure 5.)
Regarding Claim 6, Nguyen discloses (Figures 3B, 4B & 5) a sealing member (skirt 21) including a plurality of flaps (end tabs 39.)
Regarding Claims 7 and 8, Nguyen discloses (Figures 1A, 5 and modified figure 3B, below) a sealing member (skirt 21) has an inflow edge (disposed at inflow section 16 of stent) and an outflow edge, wherein a plurality of cuts (between the end tabs 39) are disposed along the outflow edge ([0052] describes: “[E]nd tabs 39 are folded over the ends of the proximal-most row of cells of frame 12 to secure skirt 21 to the frame…”), and define a plurality of alternating projections (P) and recesses (R) in the sealing member (skirt 21).

    PNG
    media_image1.png
    390
    630
    media_image1.png
    Greyscale

Regarding Claim 9, Nguyen discloses (Figure 5; [0052] and [0055]) a conformable sealing member (skirt 21).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Robin et al. (Robin), US 2008/0200980 A1.
Regarding Claim 10, Nguyen discloses the invention substantially as claimed being (Figures 1A-6; [0046]-[0056]) a prosthetic heart valve (10) comprising:
a stent (12) having a substantially conical inflow region (16) ([0024] describes that the first end region/inflow section 16 is conical) and an outflow region (15), wherein the stent comprises a framework forming a plurality of cells;
a plurality of leaflets (leaflets 22) coupled to the stent; and
a sealing member (skirt 21) coupled to the substantially conical inflow region (16), the sealing member (skirt 21) having an inflow edge disposed at an inflow end of the stent (inflow section 16) ([0052] disclose: “[E]nd tabs 39 are folded over the ends of the proximal-most row of cells of frame 12 to secure skirt 21 to the frame and seal against perivalvular bypass flows (see Figures 1A and 3B)); and 
wherein the outflow region (15) includes alternating axial peaks and valleys (Figure 1A shows that the struts of the stent at the outflow region 15 define a zig-zag pattern);
wherein the sealing member extends along an outer surface of the framework and covers at least an end row of cells proximate the inflow end ([0055] describes: “…end tabs 39 are folded over and affixed to the proximal-most row of cells of the frame 12…”; the claim does not set 
However, Nguyen does not disclose a multi-component fabric reinforcement wherein each component has a trapezoid geometry.
Robin teaches (Figures 22A-22B; [0061] and [0184]) the use of a prosthetic valve 180 formed with a multi-component reinforcement wherein each component 188 has a trapezoid geometry, in the same field of endeavor, for the purpose of altering the shape of the prosthetic valve 180 when the member 188 are rotated. The embodiment of Figures 22A-22B is silent with respect to the reinforcement being made from fabric material. In the embodiment of Figure 13D, Robin teaches [0167] the use of a fabric to form the outer portion of the cuff of the implant 100. The fabric is woven from a combination of materials including an abrasion resistant material and a second material, for the purpose of optimizing other properties, such as tissue in-growth. 
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to provide a multi-component reinforcement to the prosthetic heart valve of Nguyen, as taught by Robin in the embodiment of Figures 22A-22B, in order to alter the shape of the prosthesis when the components are rotated.  It would also have been obvious to one having ordinary skill in the art, at the time the invention was made, to form the multi-component reinforcement from the fabric taught by Robin in the embodiment of Figures 13D, in order to optimize the material properties such as abrasion resistance, tissue ingrowth, and others.

Regarding Claim 12, Nguyen discloses (Figure 5) a sealing member (skirt 21) including a plurality of flaps (end tabs 39.)

Claims 11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Robin, and further in view of Hancock, USPN 3,755,823.
Regarding Claim 11, Nguyen, in view of Robin, does not disclose that the outflow edge of the sealing member is free floating.
Hancock teaches (figure 11; column 6, lines 31-39) the use of a sealing member (61) having a free-floating outflow edge (62), in the same field of endeavor, for the purpose of providing a hemodynamic seal when the tissue infiltrates the outflow edge.
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to provide the sealing member in the valve prosthesis of Nguyen, as modified by Robin, with a free-floating outflow edge, as taught by Hancock, in order to provide a hemodynamic seal when the tissue infiltrates the outflow edge.

Regarding Claim 13, Nguyen discloses (see modified figure 3B above) a sealing member (skirt 21) including a plurality of cuts (between the end tabs 39) disposed adjacent to the outflow edge ([0052] disclose: “[E]nd tabs 39 are folded over the ends of the proximal-most row of cells of frame 12.”)

Regarding Claim 14, Nguyen discloses (see modified figure 3B above) the plurality of cuts (between the end tabs 39) define alternating axial peaks and valleys in the outflow edge.


Claims 15-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen in view of Robin, and further in view of Lane et al. (Lane) US 2006/0195184 A1.
Regarding Claim 15, Nguyen discloses the invention substantially as claimed being (Figures 1A-6; [0046]-[0056]) a prosthetic heart valve (10) comprising:
a stent (12) having a flared inflow region (16) ([0024] describes that the first end region/inflow section 16 is conical), a central region (14), and an outflow region (15);
a plurality of leaflets (22) coupled to the stent; and
sealing member (skirt 21) coupled to the flared inflow region ([0055] describes: “…end tabs 39 are folded over and affixed to the proximal-most row of cells of the frame 12 (compare to FIG. 1A)”.)
However, Nguyen does not disclose a multi-component fabric reinforcement wherein each component has a trapezoid geometry. Additionally, Nguyen does not disclose a stent including an annular groove, wherein a free-floating edge of the sealing member is positioned within the annular groove.
Robin teaches (Figures 22A-22B; [0061] and [0184]) a prosthetic valve 180 formed with a multi-component reinforcement wherein each component 188 has a trapezoid geometry, in the same field of endeavor, for the purpose of altering the shape of the prosthetic valve 180 when the members 188 are rotated [0184]. The embodiment of Figures 22A-22B is silent with respect to the reinforcement being made from fabric material. In the embodiment of Figure 13D, Robin teaches [0167] the use of a fabric to form the outer portion of the cuff of the implant 100. The fabric is woven from a combination of materials including an abrasion resistant material and a second material, for the purpose of optimizing other properties, such as tissue in-growth. 
Lane teaches (Figure 19; [0177]) a prosthetic valve with a stent (318) including an annular groove, wherein a free-floating edge (371) of the sealing member (336) positioned within the annular groove, in the same field of endeavor, for the purpose of covering the ring (318) to enhance the seal between the valve prothesis and the ring [Abstract].
It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to provide a multi-component reinforcement to the prosthetic heart valve of Nguyen, as taught by Robin in the embodiment of Figures 22A-22B, in order to alter the shape of the prosthesis when the components are rotated.  It would also have been obvious to one having ordinary skill in the art, at the time the invention was made, to form the multi-component reinforcement from the fabric taught by Robin in the embodiment of Figures 13D, in order to optimize the material properties such as abrasion resistance, tissue ingrowth, and others.
Last, it would also have been obvious to one having ordinary skill in the art, at the time the invention was made, to form an annular groove in the stent of Nguyen, as modified by Robin, and to position a free-floating edge of the sealing member of Nguyen, as modified by Robin, within the annular groove of the stent, as taught by Lane, in order to enhance the seal between the valve prothesis and the frame.
Regarding Claim 16, Nguyen discloses (Figure 5) a sealing member (skirt 21) including a plurality of flaps (end tabs 39.)
Regarding Claim 17, Nguyen discloses (see modified figure 3B above) a sealing member (skirt 21) including a plurality of cuts (between the end tabs 39.)
Regarding Claims 19 and 20, Nguyen discloses (Figures 5 and modified figure 3B above) a sealing member (skirt 21) has an inflow edge (disposed at inflow section 16 of stent) and an outflow edge .
Response to Arguments
In view of Applicant’s amendments, the rejections of Claims 13 and 14 under 35 U.S.C. 112 (pre-AIA ), first paragraph, and those of Claims 11, 13, and 14 under 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the final rejection dated 03/19/2020 have been withdrawn
Applicant's arguments, filed 06/18/2020, have been fully considered but they are not persuasive. With respect to Claims 1-9, Applicant argues that Nguyen fails to disclose the limitation “a portion of the sealing member is disposed outside of the stent and covers the first ring of cells.” Applicant advances that  the end tabs in the sealing member taught by Nguyen do not cover the first ring (i.e. proximal-most row) of cells, and are only folded at the end of the frame.  This argument is not persuasive because the language of claim 1 does not require the sealing member to cover the entirety of the first ring of cells. Therefore, the claim limitation is met by Nguyen, and Claims 1-9 stand rejected  under pre-AIA  35 U.S.C. 102 (a) and (e) as being anticipated by Nguyen.
With respect to Claims 10 and 12 the rejections have been amended to include a new secondary reference, namely Robin, to teach (Figures 22A-22B; [0061] and [0184]) a multi-component fabric reinforcement wherein each component has a trapezoid geometry. The motivation to add the multi-component fabric reinforcement taught by Robin is to alter the shape of the prosthesis when the components are rotated. The fabric taught by Robin also confers advantages such as abrasion resistance and cellular adhesion. Hence, Claims 10 and 12 are now rejected under 35 U.S.C. 103 (a) as being obvious over Nguyen and Robin.
Applicant's arguments with respect to Claim 15, filed 10/15/19, have been fully considered but they are moot because the arguments do not apply to the combination of references being used in the current rejection. Claims 15-17, 19, and 20 are now rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Nguyen, Robin, and Lane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774